Citation Nr: 1702993	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-47 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from July 1973 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2010, the Veteran requested a hearing before a Veterans Law Judge.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing on April 2014.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

In August 2014, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

A left knee disability was not shown in service, left knee arthritis was not diagnosed within a year of service discharge; and the weight of the evidence is against a finding that any left knee disorder is related to service or is due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active service and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran requested opportunity to testify before the Board, but he later withdrew his request for a hearing.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, grounded their opinions in the medical literature and evidence of record, and provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   VA also obtained a medical opinion from a Board Certified Orthopedic Surgeon in October 2016, which providing a thorough explanation as to why the Veteran's left knee disability was not the result of either military service or a service connected disability.  The Board finds that for these reasons, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

 As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran seeks service connection for a left knee disorder, which he believes is the result of either his active military service or secondary to a service-connected disability.  He filed his claim for service connection in March 2008, which was denied in a May 2009 rating decision.  The denial was appealed to the Board.

The Veteran's STRs show general complaints of left knee pain; however, the STRs do not show a specific injury to his left knee.  In addition, the STRs do not show treatment or diagnosis for a chronic left knee disorder during his active service.  While a March 1979 Medical Board did not show any left knee diagnosis, in an August 1979 medical questionnaire, the Veteran reported having left knee pain.  

The record does not show that the Veteran was diagnosed with any left knee arthritis within one year of separation from service.

Following service, the Veteran's medical records show that he first complained of left knee pain in September 2007.  An October 2007 left knee x-ray showed early osteoarthritic changes.

In April 2009, the Veteran was afforded a VA examination.  A left knee x-ray showed mild degenerative arthritis.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a thorough physical examination, the examiner opined that the Veteran's left knee disorder was caused by or a result of the normal aging process and was what you would expect to see in a fifty year old individual.  The examiner opined that the Veteran's left knee was a stand alone entity that was not caused or aggravated by his service-connected lumbar spine disability.

In September 2010, the Veteran was afforded a second VA examination.  He reported that his left knee symptoms began during service, but acknowledged that he was not currently being treated for his left knee symptoms.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a thorough physical examination, the examiner opined that the Veteran's left knee disorder was less likely as not due to or the result of left knee pain in service.  The examiner explained that the knee was the joint most commonly affected by degenerative arthritis.  The examiner explained that the main factor in its development was the aging process.  The examiner noted that according to a March 1979 Medical Board, the record was silent for a left knee condition.  The examiner reported that the Veteran's mild left knee degenerative osteoarthritis was consistent with the aging process.

In June 2015, the Veteran's claims file was reviewed by a VA examiner.  The examiner opined that the Veteran's left knee disorder was at least as likely as not caused by the normal and natural aging process.  The examiner explained that the mild clinical findings and lay statements were consistent with national statistical reports of lifetime risk of symptomatic arthritis.

In October 2016, the Veteran's claim file was reviewed by a Board Certified Orthopedic Surgeon.  The orthopedic surgeon noted that the Veteran was service connected for a lumbar spine disability, a right knee disability, and a right quadriceps muscle disability.  The orthopedic surgeon reported that she could not find any evidence that the Veteran sustained any significant injury to his left knee.  The orthopedic surgeon noted that knee pain complaints were frequently transient and did not lead to any long term damage or disability.  The orthopedic surgeon reported that the Veteran's examinations did not show swelling or instability, which was associated with structural damage.  The orthopedic surgeon noted that the Veteran's medical evaluation at discharge did not mention any left knee symptoms and that he did not complain of left knee pain until much later.  The orthopedic surgeon reported that there were no medical studies providing any relationship to knee arthritis from either low back pain or contralateral knee injury.  The orthopedic surgeon reported that there were studies that linked knee arthritis to obesity, which the Veteran was noted to have after his active service.  The orthopedic surgeon reported that knee osteoarthritis was extremely common.  The orthopedic surgeon opined that it was less than 50 percent probability that the Veteran's left knee disorder was caused or aggravated by his other service-connected disabilities.  The orthopedic surgeon also opined that the Veteran's left knee disorder was less likely than not (less than 50 percent probability) caused by or related to his active service.

The Veteran has not submitted any medical evidence supporting his contention that his left knee disorder was due to or the result of his active service or due to or aggravated by a service-connected disability.  VA obtained medical opinions in an effort to support the Veteran in establishing his claim.  The VA examiners and orthopedic surgeon collectively opined that the Veteran's left knee disorder was less likely than not incurred in or caused by his active service or caused or aggravated by a service-connected disability and was more likely due to the natural aging process.

After weighing all the evidence, the Board finds great probative value in the VA examiners' opinions and the orthopedic surgeon opinion, which considered the elements necessary to substantiate a claim for primary service connection and for secondary service connection due to a service-connected disability.

Consideration has been given to the Veteran's allegation that he had problems with his left knee during his active service.  He is clearly competent to report symptoms of pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe left knee pain, he lacks the medical training or qualification to diagnose a chronic knee disability.  Id.  As noted, degenerative joint disease in the Veteran's knee was not diagnosed for years after service, and the Veteran lacks the medical training or expertise to relate complaints in service of knee pain with the development of a chronic knee disability decades later.  His opinion therefore cannot provide the requisite nexus and does not refute the medical opinion of record.

The record does not contain evidence of a diagnosis of an ongoing chronic left knee disability related to his active service, as the first evidence of a left knee disorder does not appear until at least 2007, almost three decades after separation.  In addition, his STRs do not document any chronic left knee diagnoses.  As such, the Board does not find that the evidence of record shows continuous left knee symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a left knee disorder.  The record contains no objective medical evidence diagnosis a chronic disorder until 2007.  In addition, the record does not contain evidence that any knee injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's assertion that his left knee disorder is the result of his military service.  While he reported left knee pain in a separation questionnaire, a March 1979 physical examination did not find a left knee disability at that time, which serves to sever any continuity from service.  Such a conclusion is further underscored by the absence of any left knee complaints after service for almost three decades, until at least 2007.

As such, there is no evidence of an in-service incurrence or aggravation of a chronic left knee disability; and no evidence demonstrating any left knee arthritis manifested to a compensable degree within one year following separation from service.  The Board concludes that continuity of symptomatology of left knee arthritis is not shown.  Thus there is no basis for service connection on a direct or presumptive basis.

The criteria for service connection have not been met for a chronic left knee disorder.  That is, the evidence does not show that a left knee disorder was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a left knee disorder has existed continuously since service.  In addition, the weight of the evidence is against a finding that a left knee disorder was caused or aggravated by a service-connected disability.

Accordingly, the claim is denied.


ORDER

Service connection for a left knee disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


